Citation Nr: 0714767	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
residuals of a pilonidal cystectomy.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a dysthymic 
disorder, with generalized anxiety disorder.  

4.  Entitlement to an increased (compensable) rating for 
residuals of a pilonidal cystectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1946 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in October 2006 and failed to report.  The 
hearing request is deemed withdrawn.

In April 2007, the Board granted a motion to advance this 
case on its docket.  

The issue of entitlement to an increased evaluation for 
residuals of a pilonidal cystectomy scar is REMANDED to the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disorder was not demonstrated during the 
veteran's period of active service or within one year of his 
release from active service and is not related to his period 
of active service or caused or aggravated by his service-
connected pilonidal cyst.  

2.  The veteran does not currently have PTSD.  



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated 
during the veteran's period of active military service, nor 
may it be presumed to have been incurred during his period of 
active service, nor is it proximately due to or the result of 
his service-connected pilonidal cyst removal.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006); 71 Fed. Reg. 52,747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310).

2.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a);38 C.F.R. § 3.159(b)(1).  

June 2004 and December 2004 VCAA letters informed the veteran 
of the information and evidence necessary to substantiate the 
claims.  The VCAA letters also told him what types of 
evidence VA would undertake to obtain and what evidence he 
was responsible for obtaining.

The December 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with the first three notice elements 
in the 2004 letters.  He was not provided with notice 
regarding degree of disability or effective dates until an 
October 2006 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating but the deficiency with regard to the December 
2004 notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).   

There was no readjudication after the October 2006 notice.  
As the claims are being denied, no effective date or rating 
is being set.  The timing deficiency was, therefore, not 
prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (holding that a timing deficiency generally not 
prejudicial).  The veteran has not made any allegation that 
the content of the VCAA notice resulted in any prejudice to 
the veteran.

There has been compliance with the duty to assist the 
veteran.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran and his 
wife have reported recent treatment by a chiropractor, at 
Bournewood Hospital, and by other mental health care 
providers.  Although, the VCAA letters invited him to submit 
relevant treatment records or releases so that VA could seek 
these records, he has not done so with regard to the reported 
treatment.  The December 2004 VCAA letter specifically asked 
him to submit the Bournewood records or a release for VA to 
obtain the records.  He responded that he had already 
submitted a letter from the hospital (which is of record).  
VA is only obligated to seek records that the veteran 
authorizes it to obtain.  38 U.S.C.A. § 5103A(b)(1).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

The veteran was afforded VA examinations.  The examiners did 
not, however, express opinions as to the etiology of the 
claimed disabilities.  With regard to the back claim, there 
is (as will be discussed below) no competent evidence that it 
might be related to service.  With regard to PTSD, there is 
no competent diagnosis of the disorder; hence an opinion as 
to its relationship to service is unnecessary.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Low Back Disorder

Chronic diseases, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within the presumptive time period.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  VA has recently amended 
38 C.F.R. § 3.310 to explicitly include the holding in Allen.  
71 Fed. Reg. 52,747 (Sept. 7, 2006).

The veteran's service medical records are devoid of any 
complaints or findings of a low back disorder.  At the time 
of the veteran's October 1947 service separation examination, 
normal findings were reported for the musculoskeletal system.  
Normal neurological findings were also reported at that time.  

At a May 1961 VA examination, there were no other findings 
related to the veteran's back other than the 5 inch vertical 
scar from the cystectomy.  

In June 2004, the veteran was afforded a VA examination.  The 
veteran reported that low back pain had started around six 
months earlier.  He was initially seen by a chiropractor for 
manipulations about twice a week but was now down to once 
every two weeks.  The pain was in the lower region of his 
back.  He stated that it was fairly constant in the 4-5/10 
range.  The veteran was not taking any medication for his 
pain.  There were no periods of flare up that he could 
remember.  The veteran noted having problems with urinary 
frequency.  He did not use a cane or crutches but did have a 
back brace.  

It was the examiner's assessment that the veteran had low 
back pain.  He indicated that the pain appeared to be of an 
osteoarthritic variety.  He stated that there was no 
neurologic involvement.  

Analysis

With regard to the elements of service connection, the 
veteran's report of current symptoms and the VA examiner's 
report of possible arthritis, arguably satisfy the 
requirement that there be a current disability.

The veteran has not contended, nor is there any other 
evidence, that the back disability is directly related to a 
disease or injury in service.  He does contend that the 
disability is secondary to the service connected cyst.  
Inasmuch as service connection has been recognized for 
residuals of the cyst, the element of an in-service injury or 
disease is also satisfied.

The remaining question is whether the evidence shows a 
relationship between the current back disability and the 
cyst.  The Board must answer this question in the negative.  
There is no competent evidence relating the back disability 
to the cyst.

The veteran contends that there is such a relationship, but 
he is a lay person.  As such, he is not competent to express 
an opinion as to medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Because there is no competent evidence linking the claimed 
back disability to service or to a service connected 
disability, the preponderance of the evidence is against the 
claim and it is denied.  38 U.S.C.A. § 5107(b).

PTSD

The veteran's service medical records are devoid of any 
complaints or findings of psychiatric problems or a 
psychiatric disorder.  At the time of the veteran's October 
1947 service separation examination, normal psychiatric 
findings were reported.  The record also does not document 
any complaints or findings of a psychiatric problem in the 
years immediately following service.  

An April 1961 statement from a private physician, and a May 
1961 VA examination report pertain to physical disabilities 
and do not report a psychiatric condition.  

The undated letter from the Bournewood Health System reports 
that the veteran was hospitalized in February and March 1975, 
but does not contain any other information regarding 
treatment.

At the time of a July 2004 VA examination, the veteran 
reported depression and PTSD.  The veteran's wife indicated 
that she had taken the veteran for mental health treatment of 
one sort or another since she had known him up until about 10 
years ago.  The veteran had not had any mental health 
treatment since that time.  

The examiner noted that the veteran had served as a medical 
corpsman while in the Army and served exclusively stateside.  
While the veteran was noted to have worked with some injured 
personnel, he did not witness death or people actually 
sustaining serious injury.  The veteran reported that he was 
afraid on board ship as he was a non-swimmer and some others 
on the ship were known to haze new men by dangling them 
overboard at the end of a rope.  

The examiner noted that by 1950, the veteran's mental health 
problems were serious enough to have reportedly received 
shock therapy.  The veteran could not recall when this was 
done or how he felt after the treatment.  He was able to 
maintain jobs after the therapy but had trouble keeping them.  
He subsequently worked for the Department of Defense for 33 
years.  The veteran had retired 15 years ago and indicated 
that he had not done much since retirement.  He also noted 
having been hospitalized in 1975, supposedly for depression.  
The veteran was hospitalized at Bournewood Hospital, which 
the examiner noted was inclined to treat depression with 
shock therapy.  

The veteran was noted to currently have problems with 
anxiety.  He also had an occasional passing suicidal 
ideation.  The veteran did not report having any ruminating 
thoughts, suicidal attempts, hostility towards others, or any 
sort of hallucinations.  He noted that he still felt 
depressed but that this was not as severe as it used to be.  
He denied problems with obsessive thoughts or compulsive 
routines.  

Mental status examination revealed the veteran was well 
oriented and not psychotic.  His deportment, demeanor, and 
attire were appropriate to the occasion.  The veteran 
appeared to relate well to the examiner and his wife.  There 
were no peculiarities in pacing, phrasing, logic, or 
relevance of speech.  Diagnoses of dysthymic disorder and 
generalized anxiety disorder were rendered.  

The examiner stated that regarding PTSD, there appeared to be 
no history of an initial stressor severe enough to warrant 
that diagnosis.  There was also no report from the veteran or 
his wife of anything like reexperiencing nightmares, 
hypervigilance, or other symptoms that one would usually see 
with PTSD.  The examiner noted that there was clearly a 
history of depression and anxiety.  However, there was not 
enough symptomatology to warrant a diagnosis of major 
depression as opposed to the less severe dysthymic disorder.  
The examiner observed that depression screens performed in 
September 2002 and September 2003 were negative.  He stated 
that the best way of characterizing the veteran's situation 
was with the diagnoses listed above.  

In an October 2004 statement, the veteran's wife wrote that 
she and the veteran were married in June 1950.  She reported 
that the veteran received about 15 outpatient shock 
treatments at Bournewood Hospital.  She indicated that he was 
treated by Dr. J. Zambella for a period of two years.  She 
noted that the veteran still needed help and went to Bennett 
Hospital for a few years.  He was subsequently referred to a 
psychiatrist.  She stated that the veteran had a hard time 
remembering things as a result of the treatment he had 
received.  

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

While the veteran contends that he meets the criteria for a 
diagnosis of PTSD, the only competent medical opinion of 
record is to the effect that he does not meet those criteria.

The veteran is a lay person, and is not qualified to render 
an opinion as to a medical diagnosis.  Grottveit.

Absent a competent diagnosis of PTSD, the preponderance of 
the evidence is against the claim, and it is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f).


ORDER

Service connection for a low back disorder, to include as 
secondary to service-connected residuals of a pilonidal 
cystectomy, is denied.

Service connection for PTSD is denied.  


REMAND

The record shows a current diagnosis of generalized anxiety 
and dysthymic disorders.  The veteran has reported a 
continuity of symptomatology beginning in service.  A 
competent opinion is required as to whether the current 
psychiatric disability is related to service.  38 U.S.C.A. 
§ 5103A(d).

With regard to the veteran's claim for an increased 
evaluation for residuals of a pilonidal cystectomy scar, the 
Board notes that while the veteran was afforded a VA 
examination in June 2004, the only reference made to the 
veteran's cyst removal was that the veteran reported that it 
had not returned since its original excision.  There were no 
objective medical findings made in relation to the scar.  

In June 2004 the veteran's representative reported that the 
symptomatology associated with the cyst had increased.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The evidence currently of record is not sufficient to 
properly rate the veteran's disability.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a psychiatric 
examination to determine whether any 
current psychiatric disability, at least 
as likely as not (50 percent probability 
or more) had its onset in service or is 
otherwise related to a disease or injury 
in-service.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  
The examiner should provide a rationale 
for all opinions. 

2.  Afford the veteran a VA examination 
to determine the severity of the service-
connected pilonidal cystectomy scar.  The 
examiner should report the sized of the 
scar and all associated symptomatology.  

3.  If any claim on appeal remains 
denied, issue a supplemental statement of 
the case, before returning the appeal to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


